DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Intact Soil Core Total, Inorganic, and Organic Carbon Measurement Using Laser-Induced Breakdown Spectroscopy" Article in Soil Science Society of America Journal, May 2011, by Bricklemyer et al (hereinafter Bricklemyer).

Regarding Claim 1, Bricklemyer teaches a method for determining carbon content in a subterranean formation (Title, Abstract), comprising:
analyzing a first sample (Page 1009: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis and 312 possible samples thus teaches first sample) of a first plurality of drill cuttings (Page 1009: 78 cores (plurality of drill cuttings)) with a laser-induced breakdown spectrometer to determine a total carbon concentration for the first plurality of drill cuttings (Abstract, Page 1006-1007, 1009); 
(Page 1009: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis  and 312 possible samples thus teaches second sample) of the first plurality of drill cuttings (Page 1009: 78 cores (plurality of drill cuttings)) with an autocalcimeter to determine an inorganic carbon concentration (Page 1009: Inorganic C was measured by the modified pressure calcimeter method) for the first plurality of drill cuttings (Page 1009: 78 cores thus teaches first plurality of drill cuttings); and 
determining an organic carbon concentration of the first plurality of drill cuttings by subtracting the inorganic carbon concentration from the total carbon concentration (Page 1009: Soil organic C was calculated by difference: SOC = TC – IC. Note: SOC (soil organic C), TC (total C), IC (inorganic C), Abstract),
wherein the first plurality of drill cuttings is representative of a first depth or of a first range of depths of the subterranean formation (Page 1009: depth). 
 
Regarding Claim 2, Bricklemyer teaches wherein analyzing a first sample is performed before analyzing a second sample (Abstract: Samples from each core were analyzed in the laboratory for total C (TC), inorganic C (IC) and soil organic C (SOC). Page 1007: To our knowledge, our study is the first to measure soil C content in field-moist, intact cores without soil physical pretreatments. The objectives of this study were to: (i) evaluate the accuracy of field-scale LIBS calibrations for soil profile C in field-moist, intact soil cores without soil pretreatment, and (ii) determine if TC, IC, and SOC can be differentiated using LIBS calibrations thus teaches analyzing a first sample is performed before analyzing a second sample).  

Regarding Claim 3, Bricklemyer teaches wherein the second sample is a portion of the first sample obtained after analyzing the first sample (Abstract: Samples from each core were analyzed in the laboratory for total C (TC), inorganic C (IC) and soil organic C (SOC). Page 1007: To our knowledge, our study is the first to measure soil C content in field-moist, intact cores without soil physical pretreatments. The objectives of this study were to: (i) evaluate the accuracy of field-scale LIBS calibrations for soil profile C in field-moist, intact soil cores without soil pretreatment, and (ii) determine if TC, IC, and SOC can be differentiated using LIBS calibrations thus teaches second sample is a portion of the first sample). 
 
Regarding Claim 4, Bricklemyer teaches wherein the portion of the first sample contains only solids (Title, Abstract: intact soil core).  

Regarding Claim 5, Bricklemyer teaches wherein analyzing a second sample is performed before analyzing a first sample (Abstract: Samples from each core were analyzed in the laboratory for total C (TC), inorganic C (IC) and soil organic C (SOC). Page 1007: To our knowledge, our study is the first to measure soil C content in field-moist, intact cores without soil physical pretreatments. The objectives of this study were to: (i) evaluate the accuracy of field-scale LIBS calibrations for soil profile C in field-moist, intact soil cores without soil pretreatment, and (ii) determine if TC, IC, and SOC can be differentiated using LIBS calibrations thus teaches analyzing a second sample is performed before analyzing a first sample).  

Regarding Claim 6, Bricklemyer teaches wherein the first sample is a portion of the second sample obtained after analyzing a second sample (Abstract: Samples from each core were analyzed in the laboratory for total C (TC), inorganic C (IC) and soil organic C (SOC). Page 1007: To our knowledge, our study is the first to measure soil C content in field-moist, intact cores without soil physical pretreatments. The objectives of this study were to: (i) evaluate the accuracy of field-scale LIBS calibrations for soil profile C in field-moist, intact soil cores without soil pretreatment, and (ii) determine if TC, IC, and SOC can be differentiated using LIBS calibrations thus teaches first sample is a portion of the second sample).  

Regarding Claim 7, Bricklemyer teaches wherein the portion of the second sample contains solids and liquid (Abstract, Page 1007: field-moist, intact cores thus teaches solid and liquid). 

Regarding Claim 12, Bricklemyer teaches wherein the first sample (See Claim 1 rejection) has a mass of from about 1 g to about 5 g (Par. [1009]: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis).  

Regarding Claim 13, Bricklemyer teaches wherein the second sample (See Claim 1 rejection) has a mass of from about 1 g to about 5 g (Par. [1009]: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


5.	Claims 8-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bricklemyer in view of US Patent Pub. No 2012/0091328 A1 by Suparman (hereinafter Suparman).

Regarding Claim 8, Bricklemyer teaches wherein the organic carbon concentration and the organic carbon concentration of the first plurality of drill cuttings (See Claim 1 rejection) but does not explicitly teach is determined by a surface data logging computer, the method further comprising: 
adding, by the surface data logging computer, the organic carbon concentration of the first plurality of drill cuttings to an organic carbon profile for the subterranean formation.  

However, Suparman teaches determined by a surface data logging computer (Par. [0006, 0011, 0044]), the method further comprising: 
an organic carbon profile for the subterranean formation (Par. [0011, 0027], logging while drilling is the profile) and further teaches alternatively or in addition, some of the operations are performed by components above the surface of the earth. Some of the operations are described as being performed by a processor. Such operations can be performed by software or firmware executing thereon. Alternatively or in addition, such operations can be performed by other types of hardware (Par. [0027], thus implicitly teaches the organic carbon concentration of the first plurality of drill cuttings).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Bricklemyer by Suparman such that adding, by the surface data logging computer, the organic carbon concentration of the first plurality of drill cuttings to an organic carbon profile for the subterranean formation is accomplished in order to determine organic carbon content (Suparman, Par. [0027]. 

Regarding Claim 9, Bricklemyer teaches wherein the organic carbon profile (Par. [1009]: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis thus teaches profile) for the subterranean formation comprises the organic carbon concentration of a second plurality of drill cuttings (Page 1009: 78 cores thus teaches second plurality of drill cuttings), wherein the second plurality of drill cuttings is representative of a second depth or of a second range of depths of the subterranean formation (Par. [1009]: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis thus teaches second depth or of a second range of depths of the subterranean formation).  

Regarding Claim 10, Bricklemyer teaches further comprising: 
(i) the laser-induced breakdown spectrometer, the total carbon concentration (See Claim 1 rejection);
(ii) the autocalcimeter, the inorganic carbon concentration (See Claim 1 rejection); or 
(iii) both (i) and (ii) but does not explicitly teach (i) receiving, by the surface data logging computer via a first network connection;


However, Suparman teaches (i) receiving, by the surface data logging computer via a first network connection (Par. [0047]: The ICH 724 may comprise any suitable interface controller to provide for any suitable communication link to the processor(s) 702, [0048]: the ICH 724 also provides a network interface 720 though which the computer system 700 can communicate with other computers and/or devices thus teaches a first network connection);
(ii) receiving, by the surface data logging computer via a second network connection (Par. [0047]: The ICH 724 may comprise any suitable interface controller to provide for any suitable communication link to the processor(s) 702, [0048]: the ICH 724 also provides a network interface 720 though which the computer system 700 can communicate with other computers and/or devices thus teaches a second network connection).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Bricklemyer by Suparman such that (i) receiving, by the surface data logging computer via a first network connection; (ii) receiving, by the surface data logging computer via a second network connection is accomplished in order to communicate with other computers and/or devices (Suparman, Par. [0048].

Regarding Claim 14, Bricklemyer as modified by Suparman teaches a system for determining carbon content in a subterranean formation (See Claim 1 rejection. Note: a method claim can be used to implement an apparatus claim), comprising: 
a laser-induced breakdown spectrometer (See Claim 1 rejection); 
an autocalcimeter (See Claim 1 rejection); and 
a surface data logging computer networked to the laser-induced breakdown spectrometer, to the autocalcimeter, or to both the laser-induced breakdown spectrometer and the autocalcimeter (See Claim 10 rejection); wherein:
the laser-induced breakdown spectrometer is configured to analyze a first sample of a first plurality of drill cuttings to determine a total carbon concentration for the first plurality of drill cuttings (See Claim 1 rejection); 
the autocalcimeter is configured to analyze a second sample of the first plurality of drill cuttings to determine an inorganic carbon concentration for the first plurality of drill cuttings (See Claim 1 rejection); and 
determine an organic carbon concentration of the first plurality of drill cuttings by subtracting the inorganic carbon concentration from the total carbon concentration (See Claim 1 rejection), 
wherein the first plurality of drill cuttings is representative of a first depth or of a first range of depths of the subterranean formation (See Claim 1 rejection) Suparman further teaches alternatively or in addition, some of the operations are performed by components above the surface of the earth. Some of the operations are described as being performed by a processor. Such operations can be performed by software or (Par. [0027].  

Therefore, it would have been obvious to one of ordinary skill in the art to modify Bricklemyer by Suparman such that the surface data logging computer is configured to determine an organic carbon concentration of the first plurality of drill cuttings by subtracting the inorganic carbon concentration from the total carbon concentration is accomplished in order to determine organic carbon content (Suparman, Par. [0027].

Regarding Claim 15, Bricklemyer teaches wherein the second sample is a portion of the first sample and contains only solids (Title, Abstract: intact soil core).
  
Regarding Claim 16, Bricklemyer teaches wherein the first sample is a portion of the second sample, and wherein the portion of the second sample contains solids and liquid (Abstract, Page 1007: field-moist, intact cores thus teaches solid and liquid). 

Regarding Claim 17, Bricklemyer teaches wherein the first sample (See Claim 14 rejection) has a mass of from about 1 g to about 5 g (Par. [1009]: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis), wherein the second sample (See Claim 14 rejection) has a mass of from about 1 g to about 5 g (Par. [1009]: Subsamples of soil (~4 g) were taken from all interrogation depths for laboratory analysis).  

Regarding Claim 18, Bricklemyer as modified by Suparman teaches wherein the surface data logging computer is further configured to add the organic carbon (See Claim 8 rejection).  

Regarding Claim 19, Bricklemyer teaches wherein the organic carbon profile for the subterranean formation comprises the organic carbon concentration of a second plurality of drill cuttings, wherein the second plurality of drill cuttings is representative of a second depth or of a second range of depths of the subterranean formation (See Claim 9 rejection). 

Regarding Claim 20, Bricklemyer as modified by Suparman teaches wherein: 
the surface data logging computer is configured to receive, from the laser-induced breakdown spectrometer, via a first network connection, the total carbon concentration (See Claim 10 rejection); and 
the surface data logging computer is configured to receive, the autocalcimeter is configured to send, via a second network connection, the inorganic carbon concentration (See Claim 10 rejection).

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bricklemyer in view of EP3156587A1 by Farouk et al (hereinafter Farouk).

Regarding Claim 11, Bricklemyer teaches further comprising: 
drilling a wellbore into the subterranean formation (See Claim 1 rejection); 
collecting the first plurality of drill cuttings resulting from the drilling (See Claim 1 rejection); 
(See Claim 1 rejection) but does not explicitly teach cleaning the first plurality of drill cuttings and after the cleaning. 

However, Farouk teaches teach cleaning the first plurality of drill cuttings and after the cleaning (Par. [0008, 0033, 0038, 0046, 0049]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Bricklemyer by Farouk such cleaning the first plurality of drill cuttings and obtaining the first sample, the second sample, or both from the first plurality of drill cuttings after the cleaning is accomplished in order to remove drilling mud from the sampled cuttings (Faroukn, Par. [0008, 0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMIL AHMED/Primary Examiner, Art Unit 2886